                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Efrain Reyes Knowles,                        )
                                             )
               Plaintiff,                    )     ORDER OF RECUSAL
                                             )
       vs.                                   )
                                             )
Burleigh County Court House, et al.,         )     Case No.: 1:19-cv-262
                                             )
               Defendants.                   )

       Pursuant to 28 U.S.C. § 455(a), the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 26th day of December, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
